Case: 20-1504    Document: 42     Page: 1   Filed: 01/12/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    MORTGAGE APPLICATION TECHNOLOGIES,
                     LLC,
              Plaintiff-Appellant

                             v.

                MERIDIANLINK, INC.,
                Defendant-Cross-Appellant
                 ______________________

                   2020-1504, 2020-1645
                  ______________________

     Appeals from the United States District Court for the
 Central District of California in No. 19-CV-704, Judge Da-
 vid O. Carter.
                   ______________________

                Decided: January 12, 2021
                 ______________________

     STEPHEN M. LOBBIN, SML Avvocati PC, La Jolla, CA,
 for plaintiff-appellant.

    RUDOLPH A. TELSCHER, JR., Husch Blackwell LLP, St.
 Louis, MO, for defendant-cross-appellant. Also repre-
 sented by KARA RENEE FUSSNER, DAISY MANNING; STEPHEN
 REID HOWE, Milwaukee, WI.
                 ______________________
Case: 20-1504    Document: 42      Page: 2    Filed: 01/12/2021




 2         MORTGAGE APPLICATION TECH.   v. MERIDIANLINK, INC.



  Before PROST, Chief Judge, CLEVENGER and DYK, Circuit
                         Judges.
 Clevenger, Circuit Judge.
     Mortgage Application Technologies, LLC (“MAT”) ap-
 peals the final decision of the U.S. District Court for the
 Central District of California finding that the asserted
 claims of U.S. Patent No. 8,548,902 (“’902 patent”) are in-
 valid under 35 U.S.C. § 101. Mortg. Application Techs.,
 LLC v. Meridianlink, Inc., No. 19-CV-704, 2020 WL
 1000581 (C.D. Cal. Jan. 6, 2020). MeridianLink, Inc. (“Me-
 ridianLink”) cross-appeals from a separate decision that
 denied MeridianLink’s motion for attorney’s fees. Mortg.
 Application Techs., LLC v. Meridianlink, Inc., No. 19-CV-
 704, 2020 WL 4187766 (C.D. Cal. Mar. 12, 2020). For the
 reasons set forth below, we affirm the district court’s deci-
 sion finding the ’902 patent invalid and affirm the denial of
 MeridianLink’s motion for attorney’s fees.
                               I
      MAT is the current assignee of the ’902 patent, entitled
 “Systems for Online Lending Services via an Application
 Service Provider Network” which was issued on October 1,
 2013. The ’902 patent generally relates to an online loan
 origination service for creating and populating loan appli-
 cations. It is undisputed that claims 1-7 are representative
 of claims 8-20. 1 Claims 1-7 are as follows:




     1   MAT argues MeridianLink did not challenge
 claims 8-20 and these claims should be independently eval-
 uated. This is plainly incorrect as MeridianLink did in fact
 challenge these claims. Furthermore, MAT does not ex-
 plain why claims 8-20 are not properly represented by
 claims 1-7 as the district court determined. See Berkheimer
 v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018).
Case: 20-1504   Document: 42      Page: 3    Filed: 01/12/2021




 MORTGAGE APPLICATION TECH.   v. MERIDIANLINK, INC.        3



    1. A system for providing an online loan origination
    service, comprising:
        an application server having an Internet
        interface and configured to receive a loan
        application having loan application data,
        wherein the loan application data is in an
        Extensible Markup Language (XML) for-
        mat, configured to automatically extract
        the loan application data, and hosting an
        automatic decision engine, wherein the au-
        tomatic decision engine is configured to au-
        tomatically process the loan application
        data and compare the loan application data
        to lender underwriting criteria to deter-
        mine one or more compatible lenders;
        a database server coupled to the applica-
        tion server, comprising a database pre-
        loaded with a PDF generated application
        form, and configured to receive the ex-
        tracted loan application data, further con-
        figured to automatically populate a binary
        Portable Document Format (PDF) form file
        with the extracted loan application data,
        and further configured to automatically
        store the binary PDF form file loan appli-
        cation populated with the extracted XML
        loan application data for cross-platform ac-
        cess and viewing; and
        a queue manager server coupled to the ap-
        plication server and the database server,
        wherein the queue manager server is con-
        figured to receive the loan application from
        the application server and wherein the da-
        tabase server is further configured to poll
        the queue manager server at specified pe-
        riodic intervals and to receive the transfer
Case: 20-1504    Document: 42      Page: 4    Filed: 01/12/2021




 4         MORTGAGE APPLICATION TECH.   v. MERIDIANLINK, INC.



         of the loan application data from the queue
         manager server in response to a poll.
     2. The system of claim 1, wherein the binary PDF
     form file populated with the extracted loan appli-
     cation data and the extracted XML loan application
     data are stored in a Structured Query Language
     (SQL) database residing on the database server.
     3. The system of claim 1, wherein the application
     server is further configured to provide access to the
     binary PDF form file populated with the extracted
     loan application data stored in the database server
     to an authorized user via the Internet based on a
     receipt of credential information relating to the au-
     thorized user.
     4. The system of claim 1, further comprising a mes-
     saging server coupled to the application server and
     the database server, wherein the messaging server
     is configured to generate an electronic message in-
     cluding information relating to a status of the loan
     application.
     5. The system of claim 1, wherein the population,
     by the database server, of the binary PDF form file
     with the extracted loan application data includes
     Base 64 encoding.
     6. The system of claim 1, wherein the population,
     by the database server, of the binary PDF form file
     with the extracted loan application data includes
     hexadecimal encoding.
     7. The system of claim 1, wherein the population,
     by the database server, of the binary PDF form file
     with the extracted loan application data includes
     using unparsed entities.
Case: 20-1504    Document: 42      Page: 5    Filed: 01/12/2021




 MORTGAGE APPLICATION TECH.   v. MERIDIANLINK, INC.         5



                              II
      On May 17, 2017, Larry Porter, the named inventor on
 the ’902 patent and the then-assignee, sent a cease and de-
 sist letter to MeridianLink along with a draft complaint al-
 leging infringement of the ’902 patent. Mr. Porter and
 MeridianLink communicated with each other thereafter,
 and MeridianLink indicated its belief that the ’902 patent
 was directed to patent-ineligible subject matter under 35
 U.S.C. § 101 in light of governing precedents. Meridian-
 Link also informed Mr. Porter that he may risk paying Me-
 ridianLink’s attorney fees if he were to litigate the case.
     On January 30, 2019, Mr. Porter assigned the ’902 pa-
 tent to MAT, his LLC that was formed on December 5,
 2018, and that same day MAT filed the complaint against
 MeridianLink in the Southern District of California, which
 was subsequently transferred to the Central District of
 California. At this point in time, Mr. Porter had also hired
 new counsel to represent him. After filing the suit, and
 prior to MeridianLink providing its answer, Mr. Porter at-
 tempted to settle the case for $150,000, which Meridian-
 Link rejected.
     MeridianLink filed its answer in May 2019, after which
 the case remained pending for several months without any
 discovery requests from MAT. During this time, no claim
 construction was proposed or exchanged by MAT, and MAT
 took the position that any claim construction should be pre-
 sented in dispositive motions near the end of the case.
      On October 23, 2019, MeridianLink moved for judg-
 ment on the pleadings under Rule 12(c) asserting that the
 ’902 patent was directed to an abstract idea under § 101
 and Alice. The district court found that no hearing was nec-
 essary and granted the motion on January 6, 2020. The dis-
 trict court reasoned that the ’902 patent was invalid under
 the Alice test because it was directed to an abstract idea of
 information exchange, and the claims, both individually
 and in combination, did not add anything “significantly
Case: 20-1504     Document: 42      Page: 6   Filed: 01/12/2021




 6         MORTGAGE APPLICATION TECH.    v. MERIDIANLINK, INC.



 more” to the abstract concept. Mortg. Application, 2020 WL
 1000581, at *6 (internal citation omitted). Rather, as the
 district court articulated, the claims were not directed to
 how information exchange will occur but “simply recites a
 method of information exchange,” which is the abstract
 idea in and of itself. Id. at *6.
     After the case was dismissed, MeridianLink filed a mo-
 tion for attorney’s fees under 35 U.S.C. § 285, arguing that
 this was an exceptional case which warranted the award-
 ing of fees. The district court disagreed, explaining that
 this case was not exceptional. First, the district court found
 that MAT’s position was not substantially weak simply be-
 cause “similar patents had been invalidated in the past.”
 Mortg. Application, 2020 WL 4187766, at *2. Second, the
 district court determined that MAT’s litigation conduct
 was not unreasonable because MAT’s settlement offer did
 not appear to seek a nuisance settlement, MAT had only
 sued two other parties, and there was insufficient evidence
 to make an adverse inference for why MAT’s former coun-
 sel withdrew or why Mr. Porter formed MAT to begin with,
 aside from availing himself of the benefits of an LLC. Id. at
 *4.
      MAT timely filed its appeal from the district court’s de-
 cision invalidating the ’902 patent under § 101, and Merid-
 ianLink timely filed its cross-appeal of the district court’s
 decision denying its motion for attorney’s fees. We have ju-
 risdiction under 28 U.S.C. § 1295(a)(1).
                              III
     We start by addressing MAT’s appeal on the § 101 is-
 sue, and then will turn to MeridianLink’s cross-appeal on
 the motion for attorney’s fees.
                               A
     We review the district court’s Rule 12(c) dismissal un-
 der the law of the regional circuit, here the Ninth Circuit.
 Nat. Alts. Int’l, Inc. v. Creative Compounds, LLC, 918 F.3d
Case: 20-1504     Document: 42     Page: 7    Filed: 01/12/2021




 MORTGAGE APPLICATION TECH.    v. MERIDIANLINK, INC.         7



 1338, 1342 (Fed. Cir. 2019) (noting that the Rule 12(c) anal-
 ysis is “functionally identical” to the standard for deciding
 a Rule 12(b)(6) motion to dismiss) (citing Ninth Circuit
 law). The Ninth Circuit reviews a court’s grant of judgment
 on the pleadings de novo. Daewoo Elecs. Am. Inc. v. Opta
 Corp., 875 F.3d 1241, 1246 (9th Cir. 2017). Like the district
 court, we must accept all allegations in the complaint as
 true and construe them in the light most favorable to the
 plaintiff. MyMail, Ltd. v. ooVoo, LLC, 934 F.3d 1373, 1378
 (Fed. Cir. 2019)(citing Ninth Circuit law).
     Patent eligibility under § 101 is a question of law that
 may involve underlying questions of fact. Interval Licens-
 ing LLC v. AOL, Inc., 896 F.3d 1335, 1342 (Fed. Cir. 2018).
 The district court’s ultimate conclusion on patent eligibility
 is reviewed de novo. Id. “Patent eligibility may be deter-
 mined on a Rule 12(c) motion, but only when there are no
 factual allegations that, if taken as true, prevent resolving
 the eligibility question as a matter of law.” MyMail, Ltd.,
 934 F.3d at 1379.
     When reviewing patent eligibility under § 101, we must
 undergo the two-step analysis articulated in Alice. Alice
 Corp. v. CLS Bank Int’l, 573 U.S. 208, 216-18 (2014). First,
 we consider whether the claims are directed to a patent-
 ineligible concept such as an abstract idea, law of nature,
 or natural phenomenon. Elec. Power Grp., LLC v. Alstom
 S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (citing Alice, 573
 U.S. at 216-18). If the claims are directed to a patent-ineli-
 gible concept, we move to the second step to “determine
 whether the claim elements, considered both individually
 and as an ordered combination, transform the nature of the
 claim into a patent-eligible application, of that concept.”
 MyMail, Ltd., 934 F.3d at 1379 (internal quotation marks
 omitted). “[I]f the parties raise a claim construction dispute
 at the Rule 12(c) stage, the district court must either adopt
 the non-moving party’s constructions or resolve the dispute
 to whatever extent is needed to conduct the § 101 analysis.”
 Id.
Case: 20-1504    Document: 42      Page: 8    Filed: 01/12/2021




 8         MORTGAGE APPLICATION TECH.   v. MERIDIANLINK, INC.



                              B
     Prior to conducting the § 101 analysis, we must first
 address the issue raised by MAT on claim construction.
 MAT argues that the district court erred when it forwent
 claim construction prior to its § 101 analysis. MAT cites to
 a concurrence in our case Natural Alternatives Interna-
 tional, Inc. v. Creative Compounds, LLC for the proposition
 that any § 101 determination should be deferred until after
 claim construction. 918 F.3d at 1351. MAT’s arguments fail
 for three reasons. First, MAT did not raise any claim con-
 struction dispute and did not provide any proposed con-
 struction, but rather stated that the terms simply “should
 be construed.” Mortg. Application, 2020 WL 1000581, at *3
 (internal citation omitted). In fact, MAT concedes that the
 12 claim terms it lists “need not be construed” and should
 simply be afforded their plain and ordinary meaning. Ap-
 pellant’s Br. 20 n. 4. Second, MAT did not explain how any
 proposed construction would change the § 101 analysis. See
 Cleveland Clinic Found. v. True Health Diagnostics LLC,
 859 F.3d 1352, 1360 (Fed. Cir. 2017) (affirming district
 court’s § 101 determination in a motion to dismiss prior to
 claim construction because plaintiff proposed no construc-
 tion that would have changed the § 101 analysis). Third,
 this case is factually distinct from Natural Alternatives In-
 ternational. In that case, our court had adopted concrete
 constructions proposed by the plaintiff, which the concur-
 rence-in-part did not think were correct. 2 Nat. Alts. Int’l,
 918 F.3d at 1351-52. Since no constructions were proposed
 in this case and there was no dispute regarding the same,
 the district court did not err when it did not conduct any
 claim construction prior to the § 101 analysis.




     2    As MAT also concedes, the discussion in the con-
 currence regarding deferral of § 101 analysis is not the rule
 of this court.
Case: 20-1504     Document: 42     Page: 9    Filed: 01/12/2021




 MORTGAGE APPLICATION TECH.    v. MERIDIANLINK, INC.         9



                               C
     Under the first step of the Alice framework, the district
 court concluded that claims 1-7 of the ’902 patent were
 drawn “to the abstract idea of information exchange in an
 online loan application process which can easily be per-
 formed by a human.” Mortg. Application, 2020 WL
 1000581, at *3. We agree with the district court’s charac-
 terization of the claims.
     We consider “what the patent asserts to be the ‘focus of
 the claimed advance over the prior art.’” Solutran, Inc. v.
 Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019) (quoting
 Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d
 1253, 1257 (Fed. Cir. 2016)). The claims, prosecution his-
 tory, and specification of the ’902 patent make clear that
 the focus of the claims, with respect to the prior art, is the
 exchange and storage of information. Claim 1, for example,
 describes a process in which data is received in one format,
 automatically extracted, compared to a set criteria, popu-
 lated into a second document, and then stored for and re-
 trieved by a user. The specification further supports this
 conclusion by stating that an objective of the claimed tech-
 nology is to “automatically take loan application data,”
 “populate” a database, inclusive of a PDF with that data,
 and then “automatically migrate[] the data” to a source “all
 by automatic message queuing which keeps all interested
 parties advised.” J.A. 36, 3:52-61. The entire focus of the
 claims are to “facilitate[] the flow of information through-
 out the mortgage lending process.” J.A. 36, 3:30-31. During
 prosecution, the applicant even emphasized that the claims
 were distinct from the prior art because the prior art dis-
 closed a manual method of “processing loan applications
 and searching for compatible lenders” whereas the ’902 pa-
 tent’s claims were directed to an automated process. J.A.
 415. Mr. Porter also indicated that the claimed invention
 was meant to be a “fully automated system” of the “online
 lending process.” J.A. 401, ¶11.
Case: 20-1504    Document: 42      Page: 10    Filed: 01/12/2021




 10        MORTGAGE APPLICATION TECH.    v. MERIDIANLINK, INC.



     We have previously held that a process that can be and
 has been performed by humans without the use of a com-
 puter, as the prosecution history shows here, is an abstract
 idea. See Mortg. Grader, Inc. v. First Choice Loan Servs.
 Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2016) (finding that the
 asserted claims drawn to a computerized loan application
 process could all be performed by a human and thus were
 abstract). We have further held that information storage
 and exchange is an abstract idea even when it uses com-
 puters as a tool or is limited to a particular technological
 environment. See Content Extraction & Transmission LLC
 v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343 (Fed. Cir.
 2014); see also Audatex N. Am., Inc. v. Mitchell Int’l, Inc.,
 703 F. App’x 986, 989 (Fed. Cir. 2017) (finding claims ab-
 stract that “merely use[] a computer and generic compo-
 nents as tools to collect” data and generate reports). The
 mere automation of the exchange and storage of infor-
 mation does not render the claims any less abstract. See
 Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1013
 (Fed. Cir. 2018). Thus, we find that the claims here are di-
 rected to an abstract idea.
                               D
     We also agree with the district court that under step
 two of the Alice analysis, the claims are not patent-eligible.
 Under this step, we must “determine whether the claims
 do significantly more than simply describe [the] abstract
 method” and thus transform the abstract idea into patent-
 able subject matter. Ultramercial, Inc. v. Hulu, LLC, 772
 F.3d 709, 715 (Fed. Cir. 2014). In doing so, we look to see if
 there are “additional features” that would constitute an in-
 ventive concept and are more than “well-understood, rou-
 tine, conventional activity” thereby transforming the
 claims into something patent eligible. Intell. Ventures I
 LLC v. Erie Indem. Co., 850 F.3d 1315, 1328 (Fed. Cir.
 2017).
Case: 20-1504    Document: 42      Page: 11   Filed: 01/12/2021




 MORTGAGE APPLICATION TECH.   v. MERIDIANLINK, INC.        11



     The claims at issue do not rise to the level of improving
 technological infrastructure or providing solutions to chal-
 lenges particular to loan application processing. See Intell.
 Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363,
 1370 (Fed. Cir. 2015) (“[M]erely adding computer function-
 ality to increase the speed or efficiency of the process does
 not confer patent eligibility on an otherwise abstract
 idea.”). The claims do not add anything beyond conven-
 tional technology, and thus do not transform the claims to
 something more than the abstract idea of information ex-
 change and storage.
     MAT argues that the technological solution of the pa-
 tent is a universal protocol or software that deals with mul-
 tiple non-compatible third-party software and the issue of
 transferring information from one format into another for-
 mat. However, these features that MAT contends are the
 innovative technological solutions never appear in the
 claims. At best, they simply appear in the form of the ab-
 stract idea (e.g. exchanging information from XML to PDF
 format) without any indication of how the innovative fea-
 ture is achieved or applied. Indeed, claims that do not de-
 fine the particular features used to achieve the alleged
 advantage cannot be said to pass step two of the Alice anal-
 ysis. See Intell. Ventures I LLC v. Capital One Fin. Corp.,
 850 F.3d 1332, 1342 (Fed. Cir. 2017).
                              IV
     We now turn to MeridianLink’s cross-appeal on the de-
 nial of attorney’s fees. Under 35 U.S.C. § 285 “[t]he court
 in exceptional cases may award reasonable attorney fees to
 the prevailing party.” “[A]n ‘exceptional’ case is one that
 stands out from others with respect to the substantive
 strength of a party’s litigating position (considering both
 the governing law and the facts of the case) or the unrea-
 sonable manner in which the case was litigated.” Octane
 Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545,
 134 S. Ct. 1749, 1756, 188 L. Ed. 2d 816 (2014). “District
Case: 20-1504    Document: 42      Page: 12    Filed: 01/12/2021




 12        MORTGAGE APPLICATION TECH.    v. MERIDIANLINK, INC.



 courts may determine whether a case is ‘exceptional’ in a
 case-by-case exercise of their discretion, considering the to-
 tality of the circumstances.” Id. Section 285 “imposes no
 specific evidentiary burden” and is rather “a simple discre-
 tionary inquiry[.]” We review the district court’s excep-
 tional case determination for abuse of discretion. See
 Highmark Inc. v. Allcare Health Mgmt. Sys., Inc., 572 U.S.
 559, 564, 134 S. Ct. 1744, 1749, 188 L. Ed. 2d 829 (2014).
 Because the district court did not abuse its discretion, we
 affirm.
                               A
      The district court’s decision clearly and adequately ex-
 plained the basis for denying the motion for attorney’s fees.
 The district court considered the totality of the circum-
 stances when it explained that based on the evidence be-
 fore it, including the substantive strength of MAT’s
 litigation position as well as MAT’s litigation conduct, that
 this was not an exceptional case.
     MeridianLink argues that MAT’s actions evidence abu-
 sive litigation tactics in an attempt to extract a nuisance
 value settlement. MeridianLink cited MAT’s offer of a low
 settlement value, litigation against two other entities, fail-
 ure to advance the case on its merits, eleventh-hour for-
 mation of MAT as an LLC, and assignment of the ’902
 patent to MAT on the same day the suit was filed, as evi-
 dence of improper litigation conduct. We cannot agree that
 the district court abused its discretion when it decided not
 to make adverse inferences from the cited evidence.
     The district court found that the small amount of the
 proposed settlement and its proximity to the cost of litiga-
 tion and MAT’s lawsuit against only two other companies
 was insufficient to show abusive litigation conduct or an
 attempt to extract a quick settlement. Mortg. Application,
 2020 WL 4187766, at *4; see SFA Sys., LLC v. Newegg Inc.,
 793 F.3d 1344, 1351 (Fed. Cir. 2015) (“The mere existence
 of these other suits does not mandate negative inferences
Case: 20-1504     Document: 42      Page: 13    Filed: 01/12/2021




 MORTGAGE APPLICATION TECH.     v. MERIDIANLINK, INC.         13



 about the merits or purpose of this suit.”); cf. Eon-Net LP,
 653 F.3d at 1327 (where the plaintiff filed over one hundred
 lawsuits against diverse defendants).
     The district court also did not make any adverse infer-
 ences as to why the original non-patent attorneys repre-
 senting Mr. Porter withdrew or why Mr. Porter formed
 MAT other than to avail himself of the benefits of an LLC.
 Mortg. Application, 2020 WL 4187766, at *4. MeridianLink
 has not pointed to indisputable evidence that requires us
 to draw a different inference from MAT’s conduct. As such,
 we are not at liberty to disturb the findings of the district
 court nor can we conclude that it abused its discretion.
                                B
      MeridianLink further argues that the district court un-
 derestimated the weakness of MAT’s litigation position in
 light of the relevant caselaw, and that this case is excep-
 tional because it “was not a close call under Alice.” Cross-
 Appellant Br. 64. The district court, however, reviewed the
 relevant case law and found that MAT’s litigation position
 was not substantively weak. Although the ’902 patent is
 ineligible under § 101, it was unlike a number of other
 cases that MeridianLink cites in which the patents at issue
 were drawn to a fundamental economic processes. Specifi-
 cally, as the district court stated, the claims in this case are
 drawn to an abstract process that is applied to a fundamen-
 tal economic process. Mortg. Application, 2020 WL
 4187766, at *3. MeridianLink argues that although the dis-
 trict court distinguished this case from a number of prece-
 dential cases, it did not distinguish this case from a few
 other cases MeridianLink cites. We are not persuaded that
 the handful of cases finding patent ineligibility under §
 101, including Audatex, is sufficient to show that the dis-
 trict court abused its discretion in ultimately denying Me-
 ridianLink’s motion for attorney’s fees. As discussed above,
 the district court may consider the totality of the circum-
 stances when exercising its discretion. Because the district
Case: 20-1504    Document: 42      Page: 14    Filed: 01/12/2021




 14        MORTGAGE APPLICATION TECH.    v. MERIDIANLINK, INC.



 court explained it did not find MAT’s litigation conduct to
 be unreasonable and did not find MAT’s litigation position
 to be substantially weak when considering the totality of
 the circumstances, we affirm its judgment.
                               V
     For the foregoing reasons, we affirm the judgment of
 the U.S. District Court for the Central District of California
 finding the claims of MAT’s ’902 patent ineligible and deny-
 ing MeridianLink’s motion for attorney’s fees.
                         AFFIRMED